Frankenthaler, J.
The action is for breach of a written contract by which defendant it is claimed agreed to lend plaintiff *583$40,000. The defense sought to be stricken out alleges that defendant was to receive a bonus of $10,500 for the loan, and that defendant rescinded the agreement on learning that this payment would make the agreement illegal and usurious. As plaintiff, the borrower, was a corporation, the usury laws of this State have no application to it. (Gen. Bus. Law, § 374; Moers v. American Exch. Nat. Bank, No. 1, 208 App. Div. 473; Rosa v. Butterfield, 33 N. Y. 665; MacQuoid v. Queens Estates, 143 App. Div. 134.) Moreover, an alleged usurer cannot claim that an agreement made by him is usurious, even though it is still executory. (Billington v. Wagoner, 33 N. Y. 31.) Motion granted.